Citation Nr: 9934911	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-51 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, sister and spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to June 
1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it has determined that new and material evidence has 
been submitted to reopen a claim for service connection for 
an acquired psychiatric disorder, further development is now 
warranted as to this issue as will be addressed more fully in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  A claim for service connection for an acquired 
psychiatric disorder was denied by a December 1972 rating 
decision which was not appealed.

2.  The evidence submitted since the December 1972 rating 
decision pertinent to the claim for service connection for an 
acquired psychiatric disorder bears directly and 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.

3.  There is competent medical evidence of record to show 
current acquired psychiatric disability and a causal link 
between that disability and service.


CONCLUSIONS OF LAW

1.  The December 1972 rating decision which denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1972).

2.  New and material evidence has been submitted since the 
December 1972 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

3.  The claim for service connection for an acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

At the time of an December 1972 rating decision, which 
originally denied service connection for an acquired 
psychiatric disorder, the veteran was advised that service 
medical records revealed that the veteran had been discharged 
for chronic paranoid schizophrenic reaction, and that the 
medical board concluded that this condition existed prior to 
entrance into the service and was not aggravated by service.  
The RO concluded that this condition was not incurred in nor 
aggravated by active service and denied the claim.  

The veteran did not appeal the December 1972 rating decision, 
and it became the last final denial as to the subject claim 
under Evans v. Brown, supra.

Since the December 1972 rating decision, additional pertinent 
evidence has been received as to this issue (some of which 
was already of record), which consists of additional service 
medical records, VA outpatient records for the period of June 
to August 1994, written witness statements, VA medical 
examination reports dated in July 1994, April 1996 and June 
1998, hearing testimony from March 1996 and January 1999, and 
an independent medical examination report, dated in September 
1999.  

The additional service medical records further document the 
treatment the veteran received for his psychiatric condition 
during service and the action taken by the medical board with 
respect to the veteran's case in 1972.

VA outpatient records for the period of June to August 1994 
reflect that in June 1994, the veteran complained of being 
depressed and agitated.  The initial diagnosis was rule out 
major depression with psychotic features.  In early July 
1994, there was a diagnosis of depression and an assessment 
of chronic depression/post-traumatic stress disorder (PTSD).  
Later that month, the assessment was to rule our 
schizoaffective disorder and major depressive episode.  In 
August 1994, the assessment included depression and it was 
noted that the veteran was very motivated to improve.

VA mental disorders examination in July 1994 revealed that 
the veteran's mood was depressed and his affect was blunted.  
The diagnosis was major depressive disorder, chronic in 
nature, severe in degree.  

At the veteran's personal hearing in March 1996, the veteran 
testified to the circumstances in service that led to his 
placement in the stockade, and a subsequent hospitalization 
(transcript (T.) at pp. 2-7).  Following his separation from 
service, he continued to hear voices and experience the same 
symptoms he experienced prior to discharge (T. at p. 11).

A written statement from the veteran's mother was received at 
the time of the hearing and described her views as to the way 
the veteran was treated during service and the way this 
treatment affected the veteran.

VA mental disorders examination in April 1996 revealed a 
diagnosis of major depressive disorder with psychosis, 
recurrent, and marijuana abuse.

VA medical examination in July 1998 revealed that the 
veteran's mood was somber and that his affect was congruent 
with his mood.  The examiner commented that given the 
veteran's current outpatient diagnosis of chronic 
schizophrenia, and his medication treatment regimen, it was 
likely that he had a major mental disorder.

A written statement from witness J. R. W., received in May 
1999, reflects that he coached the veteran in baseball prior 
to the service, and that the veteran was one of the best 
players he ever coached.  

Another statement from the veteran's mother, received in May 
1999, lists the names of various people who knew the veteran 
prior to the service, and who would attest to the type of 
person he was prior to the service.

At the veteran's hearing before a member of the Board in 
January 1999, the veteran again testified regarding the 
incident which led to his in-service incarceration and 
treatment for an acquired psychiatric disorder (T. at pp. 6-
17).  The veteran denied that he had this condition prior to 
the service (T. at p. 17).  The members of his family noted 
how the veteran was different following his return from the 
service (T. at pp. 18-25).  Prior to the service, the veteran 
had not received treatment from any medical provider for an 
emotional problem, but did go to someone within one or two 
months after service (T. at p. 25).  

Pursuant to the request of the Board in July 1999, an 
independent medical examiner reviewed the record and provided 
several opinions in this matter in a report, dated in 
September 1999.  In response to a request that the examiner 
indicate the veteran's current psychiatric disorders, the 
examiner noted that the appellant appeared to have an 
affective or mood disorder with a psychotic component and not 
a pure schizophrenic disorder.  

Included in the differential diagnosis as possible diagnoses 
based on the Diagnostic and Statistical Manual (DSM-IV) of 
the American Psychiatric Association were schizoaffective 
disorder, depressed, major depression, recurrent with 
psychotic features, mood disorder secondary to a general 
medical condition (meningitis), bipolar disorder, depressed 
with psychotic features, and PTSD.

The examiner commented that the major themes of the 
appellant's illness included symptoms such as depression and 
psychotic symptoms.  The combination of mood and psychotic 
symptoms were found to favor the diagnoses listed above as 
opposed to pure schizophrenia.  Furthermore, the examiner 
noted that the suggestion that the veteran might have had a 
possible in-service episode of meningitis further complicated 
the issue of diagnosis.  If the veteran did have a central 
nervous system infection, it could have long lasting effects 
on cognition, mood or both.  In support of the differential 
diagnosis above was the current diagnosis of major depression 
with psychotic features.  

In response to a request that the examiner indicate whether 
any current psychiatric disorder was related to the symptoms 
reported during the service or otherwise attributable to 
service, the examiner indicated that it appeared clear that 
the ongoing psychotic and depressive symptoms of the 
appellant provide evidence of the chronic and recurrent 
nature of the illness the appellant first demonstrated while 
in service.  The examiner went on to indicate that there was 
no definitive data to support the notion that the 
presentation of the illness preceded his entry into service.

It was the examiner's recommendation that the veteran have 
the opportunity for a comprehensive neurologic and 
psychiatric evaluation, and that regarding treatment, every 
effort should be made to establish a clear diagnosis.

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the veteran's claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (1991).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the September 1995 and 
July 1996 statement of the case.  Moreover, the Board has 
reviewed the evidence received since the December 1972 rating 
decision and, as indicated below, has found that the 
independent medical report of September 1999 is sufficient to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  Accordingly, the Board finds 
that the claimant has been provided the governing regulatory 
definition of "new and material evidence," that the RO's 
adjudication of the claim was consistent with that 
definition, that this evidence qualifies as "new and 
material evidence" under this definition, and that it is 
therefore not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board has considered the evidence and contentions 
received since the December 1972 rating decision and finds 
that it most importantly consists of the September 1999 
independent medical opinion that it was clear that the 
ongoing psychotic and depressive symptoms of the appellant 
provided evidence of the chronic and recurrent nature of the 
illness the appellant first demonstrated while in service, 
and that there was no definitive data to support the notion 
that the presentation of the illness preceded his entry into 
service.  Consequently, the Board finds that the additional 
evidence and material of record in this case bears directly 
and substantially on the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

For the limited purpose of determining whether a claim is 
well grounded, the evidence submitted by and on behalf of the 
claimant must be presumed to be credible.  King v. Brown, 5 
Vet. App. 19 (1993).  In this case, the opinion of the 
September 1999 independent medical examiner is sufficient to 
make the claim well grounded.  The Board notes that in a 
merits determination, however, no such presumption of 
credibility attaches. 


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disorder, the claim is reopened.


REMAND

While the Board has determined that the September 1999 
independent medical opinion constituted new and material 
evidence in its linkage of current psychiatric disability 
that did not preexist service and service, and that the claim 
for service connection for an acquired psychiatric disorder 
is well grounded, the Board notes that the independent 
medical examiner set forth multiple psychiatric disorders 
without providing his opinion as to the correct diagnostic 
classification for the veteran's current disability.  
Consequently, the Board finds that additional medical 
examination is warranted as to the veteran's claim for 
service connection for an acquired psychiatric disorder.

The veteran is admonished that since the September 1999 
independent medical examiner did not clearly link a specific 
psychiatric disorder to service, it is absolutely critical 
that the veteran report for the examination requested by this 
remand.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any acquired 
psychiatric disorder.  Any medical 
records other than those now on file 
pertaining to any psychiatric disorder 
should be obtained and associated with 
the claims folder.

3.  The RO should then arrange for an 
examination by an appropriate examiner 
for the purpose of ascertaining the 
nature and etiology of any acquired 
psychiatric disorder.  All necessary 
special studies are to be accomplished.  
The claims file, including a copy of the 
September 1999 independent medical 
examiner's report, and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include a detailed account of all 
pathology demonstrated as a result of the 
examination, and the examiner is 
requested to formulate responses to the 
following:

(a) What is the correct diagnostic 
classification of any acquired 
psychiatric disorder currently revealed 
on examination?

(b) What is the degree of medical 
probability that any such psychiatric 
disability is causally related to the 
veteran's period of active service?

If the examiner can not answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  He or she should also provide 
the rationale for the conclusions reached 
and cite the evidence relied upon or 
rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed 
in its entirety.  In particular, the RO 
should ensure that the requested opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals







